Citation Nr: 0938354	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right hip 
condition as secondary to service-connected radiculopathy of 
the lower extremities and/or as secondary to service-
connected degenerative arthritis of the lumbar spine.  

2. Entitlement to service connection for a left hip 
condition.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to March 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the RO 
in St. Paul, Minnesota, which denied claims of entitlement to 
service connection for a right hip condition and a left hip 
condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the July 2009 certification of the instant appeal 
to the Board, the Veteran filed an August 2009 statement 
requesting a Travel Board hearing at the RO.  This request 
was timely.  See 38 C.F.R. § 20.1304 (2008).  As the Veteran 
requested the hearing in a timely fashion, and has not been 
provided a hearing in accordance with his request, it is 
appropriate to remand this case for due process reasons.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO, and notify him of the scheduled 
hearing at the latest address of record.  
This hearing is to be scheduled in 
accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




